Case: 1:20-cr-00043-DAP Doc #:1 Filed: 01/15/20 1 of 4. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

  

 

  

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
) Title 21, United States Code,
RENDELL BARRETT, ) Sections 841(a)(1), (b)(1)(A),
) (b)(1)(B) and (b)(1)(C); Title 18,
Defendant. ) United States Code, Sections
) 922(g)(1) and 924(a)(2)
COUNT 1 BU :
(Possession with the Intent to Distribute Cocaine,
(21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand J ury charges:
1. On or about February 20, 2019, in the Northern District of Ohio, Eastern

Division, Defendant RENDELL BARRETT did knowingly and intentionally possess with the
intent to distribute approximately 1.28 grams of a mixture and substance containing a detectable
amount of cocaine, a Schedule I controlled substance, in violation of Title 21, United States. .
Code, Sections 841(a)(1) and (b)(1)(C).
COUNT 2
(Possession with the Intent to Distribute Fentanyl and Carfentanil,
21 U.S.C. §§ 841(a)(1) and (b)I)(C))
The Grand Jury further charges:
2. On or about February 20, 2019, in the Northern District of Ohio, Eastern

Division, Defendant RENDELL BARRETT did knowingly and intentionally possess with the

intent to distribute approximately 2.85 grams of a mixture and substance containing a detectable
Case: 1:20-cr-00043-DAP Doc #:1 Filed: 01/15/20 2 of 4. PagelD #: 2

amount of fentanyl, a Schedule II controlled substance, and carfentanil, a Schedule II controlled
substance, and a fentanyl analogue, in violation of Title 21, United States Code, Sections
841(a)(1) and (b)(1)(C).
COUNT 3
(Possession with the Intent to Distribute Heroin,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury further charges:

3. On or about February 20, 2019, in the Northern District of Ohio, Eastern
Division, Defendant RENDELL BARRETT did knowingly and intentionally possess with the
intent to distribute more than 100 grams of a mixture and substance containing a detectable
amount of heroin, a Schedule I controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(B).

| COUNT 4

(Possession with the Intent to Distribute Heroin and Carfentanil,
21 U.S.C. §§ 841(a)(1) and (b)(1)(A))
The Grand Jury further charges:

4, On or about February 20, 2019, in the Northern District of Ohio, Eastern
Division, Defendant RENDELL BARRETT did knowingly and intentionally possess with the
intent to distribute more than 100 grams of a mixture and substance containing a detectable
amount of heroin, a Schedule I controlled substance, and carfentanil, a Schedule II controlled .

substance, and a fentanyl! analogue, in violation of Title 21, United States Code, Sections

841(a)(1) and (b)(1)(A).
Case: 1:20-cr-00043-DAP Doc #:1 Filed: 01/15/20 3 of 4. PagelD #: 3

COUNT 5
(Felon in Possession of Firearm and Ammunition,
18 U.S.C. §§ 922(g)(1) and 924(a)(2))
The Grand Jury further charges:

5.  Onor about February 20, 2019, in the Northern District of Ohio, Eastern
Division, Defendant RENDELL BARRETT, knowing he had previously been convicted of
crimes punishable by imprisonment for terms exceeding one year, those being: Improperly
Handling a Firearm, a felony of the fourth degree, on or about August 3, 2017, Case Number
CR-16-610718; Attempted Having Weapons While Under Disability, a felony of the fourth
degree, on or about August 14, 2014, Case Number CR-14-586269; Trafficking in Drugs, a
felony of the fourth degree, on or about October 1, 2010, Case Number CR-10-5393 96: and
CCW, a felony of the fourth degree, on or about December 5, 2007, Case Number CR-07-
501257, all in the Cuyahoga County Court of Common Pleas, knowingly possessed in and
affecting interstate commerce firearms and ammunition, to wit: a Smith and Wesson, .40. caliber
semi-automatic pistol, Model SD40VE, bearing serial FY50695; a Rohm GMBH Sontheim
Brenz, .38 caliber revolver, bearing serial number 160141; and a Ruger, .45 caliber semi-
automatic pistol, Model P90, bearing serial number 661-24020, and ammunition, said firearms
and ammunition having been shipped and transported in interstate commerce, in violation of
Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

FORFEITURE
The Grand Jury further charges:

6. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,

Section 853, Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), the allegations of Counts 1 through 5 are incorporated herein by reference. As a
Case: 1:20-cr-00043-DAP Doc #:1 Filed: 01/15/20 4 of 4. PagelD #: 4

result of the foregoing offenses, Defendant RENDELL BARRETT shall forfeit to the United
States any and all property constituting, or derived from, any proceeds he obtained, directly or
indirectly, as the result of such violations; any and all of his property used or intended to be used,
in any manner or part, to commit or to facilitate the commission of such violations; and any and
all property (including firearms and ammunition) involved in or used in the commission of such
violations; including, but not limited to, the following:

a. $2,162.00 in U.S. Currency;

b. Smith and Wesson, .40 caliber semi-automatic pistol, Model SD40VE, bearing

serial FY50695;

C. Rohm GMBH Sontheim Brenz, .38 caliber revolver, bearing serial number
160141; .

d. a Ruger, .45 caliber semi-automatic pistol, Model P90, bearing serial number 661-
24020; and,

e. Miscellaneous ammunition.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
